Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “unit fixture” and “a means for covering the ears” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 and dependents therein are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recites a unit fixture that can secure itself to the opening of any vessel. The claim is non-enabled because “any vessel” covers a nearly infinite number of species. Examiner recommends replacing “any” with “a”.
Claim 27 and dependents therein are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has possession of the attachment clip attached to the liquid consumption apparatus, but does not have possession of attachment to the mask body or harness.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 22, 23, 28, and dependents therein are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a secure liquid consumption apparatus” in line 2.  There is insufficient antecedent basis for this limitation in the claim, as the apparatus has already been recited in claim 25, and the two claim elements are one of the same.
Claim 13 recites the limitation "disposable straw unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as the disposable straw unit has already been recited in claim 25, and the two claim elements are one of the same.
Claim 28 recites the limitation "the container" in lines 3-4.  The claim is confusing because, in Applicant’s specification, the sanitary pouch is connected to the container in merely a tangential sense.
With regard to claims 22 and 23, claim limitation “a means to cover the ears”, and “a means by which the mouthpiece can be closed off”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561).
Regarding claim 25, Detorre discloses a face covering for drinking a liquid from a container (c. 1: 6 – 11), the face covering comprising: a mask body (110) sized to fit over at least a nose and mouth of a wearer, the mask body defining a through hole (111a); a nose adjustor unit (140) configured to create an interior space for the nose and mouth when worn; a filter (111) configured to filter air from an outer space to the interior space during use, the filter configured to filter from about 30% to about 95% of airborne particulates having a size of about 0.3 microns from the air (c. 5: 18 – 27); a harness configured to secure the mask body to a head of the wearer (141); a liquid consumption apparatus sized to pass through the hole defined by the mask body (121 and 125), the secure liquid consumption apparatus comprising a mounting base comprising a flange (121) and a tube extending from a first end to a second end (125), the tube defining a hollow middle core that extends through the flange (125a), the first end defining a first barbed flange located in the outer space (c. 3: 61 – 63).
However, Detorre does not disclose the second end defining a second barbed flange located in the interior space of the mask body when in use. Nonetheless, Griffiths discloses a mask body having a secure liquid consumption apparatus having a hollow middle core extending through the mounting base to two barbed flanges include a second back side barbed flange located in the interior space of the mask body when in use (see Fig. 4, 39a and 54a). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second back side middle core of Dettore with a barbed flange for the benefit of mouthpiece over which a user may easily purse their lips and/or hold their teeth.  

29. A face covering for drinking a liquid from a container, the face covering comprising: a mask body sized to fit over at least a nose and mouth of a wearer, the mask body defining a through hole; a nose adjustor unit configured to create an interior space for the nose and mouth when worn; a filter configured to filter air from an outer space to the interior space during use, the filter configured to filter from about 30% to about 95% of airborne particulates having a size of about 0.3 microns from the air; a harness configured to secure the mask body to a head of the wearer; a liquid consumption apparatus sized to pass through the hole defined by the mask body, the secure liquid consumption apparatus comprising: a mounting base comprising a flange and a tube extending from a first end to a second end, the tube defining a hollow middle core that extends through the flange, the first end defining a first barbed flange located in the outer space and the second end defining a second barbed flange located in the interior space of .

Claims 26 - 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Schneider (US 4712594).
Regarding claim 26, Detorre et. al. discloses the face covering of claim 25. Schneider discloses a mask hydration system comprising connected upstream and downstream tubing corresponding to the respective secure liquid consumption device and disposable straw unit, (see Fig. 22, 137 and 132, respectively, and connectors such as those surrounding 131) further comprising a sanitary pouch (129) configured to be connected to the additional tube of the disposable straw unit and the container (c. 14: 18 – 26; Examiner notes that a sleeve – especially one formed with a portion like 130 – reads on a “pouch” as presently claimed; in an alternative interpretation, it is noted that 129 is secured to the container cap thus forming a pouch with a closed bottom end), a portion of the disposable straw unit passing through the sanitary pouch (see Fig. 22). Therefore, according to the teachings of Schneider, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Detorre in view of Griffith in view of Choi to include a sanitary pouch for the benefit of protection against dirt, abrasion, and kinking (see c. 8: 44 – 46).   
27. The face covering of claim 25, further comprising an attachment clip attached to the mask body, the harness, or the liquid consumption apparatus (see Schneider, c. 14: 44 – 46, wherein the clip is connected to the LCA via the sanitary pouch). 
28. The face covering of claim 25, further comprising: a lock in fluid communication with the disposable straw unit (112, wherein the lock is in fluid communication); and a sanitary pouch configured to be connected to the disposable straw unit and the container (see above), the lock .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Danford (US 20160129287).
Regarding claim 3, Dettore discloses a mask body of Claim 25. Danford discloses a mask body comprising an exhalation valve which is in fluid communication with the interior gas space of the mask body (54/56). Therefore, according to the teachings of Danford, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mask body of Dettore with exhalation valve(s) for the benefit of allowing the user to exhale easily.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Smith (US 20100224199).
Regarding claim 4, Dettore discloses a mask body of Claim 25. Smith discloses a mask body comprising a see-through layer over the mouth area in order for lip readers to see through the mask body to the mouth region [0069]. Therefore, according to the teachings of Smith it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify a mask layer of Dettore to be see-through for the benefit of recognizing the identity of an individual.  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Wild (US 20090045205).
.

Claims 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Schneider (US 4712594) in view of Wild (US 20090045205).
13. The face covering of claim 28, further comprising a disposable straw unit having an open end capable of accepting a unit fixture configured to secure itself to an opening of the container (see above).
14. The face covering of claim 28, wherein the disposable straw unit has an open end capable of accepting a unit fixture configured to secure itself to an opening of the container (see above).

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of O’Toole (US 20210187147).
27. O’Toole discloses a face mask comprising an attachment clip (see Figs. 3 and 4, see [0119]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the face mask of Dettore with the attachment clip of O’Toole for the benefit of scent that overcomes unpleasant odors associated with personal protective equipment [0002].



Claims 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of O’Toole (US 20210187147), or, alternatively, Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Schneider (US 4712594).
16. The face covering of claim 27, wherein the disposable straw unit comprises an open end capable of attaching to a straw (see Choi above).
17. The face covering of claim 27, wherein one of the first or second connects is a female quick disconnect coupler (see Choi above).
18. The face covering of claim 27, wherein on of the first of second connectors is a male quick disconnect coupler (see Choi above).

Claims 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of O’Toole (US 20210187147), or, alternatively, Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Schneider (US 4712594), each alternative further in view of Gabriel (US 20180280738).
19. A face covering for secure liquid consumption of Claim 27. Gabriel discloses a face mask comprising a communication interface that can send and receive data (13, [0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the face mask of Detorre with the communication interface of Gabriel for the benefit of using an electronic device without contamination [0004]. 
22. The face covering of claim 27, further comprising means for covering an ear canal (Gabriel, 17, 21).



Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of O’Toole (US 20210187147), or, alternatively, Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Schneider (US 4712594), each alternative further in view of Russel (US 20040237962 A1).
20. A face covering for secure liquid consumption of Claim 27. Russel discloses a face mask comprising a means by which to attach goggles to the mask body securely (Fig. 1, Fig. 4). Therefore, according to the teachings of Russel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the face mask of Detorre with means for attaching goggles for the benefit of the security that goggles afford.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of O’Toole (US 20210187147), or, alternatively, Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Schneider (US 4712594), each alternative further in view of Gray (US 20170228229).
23. A face covering for secure liquid consumption of Claim 27. Gray discloses a face mask comprising a means by which the mouth piece positioned in the inner gas space of the mask body can be closed off [0036]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mouthpiece of Detorre with the bite valve of Gray for the benefit of ensuring that liquid does not pass through the mouthpiece until the user is ready.

s 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of O’Toole (US 20210187147), or, alternatively, Detorre (US 10905905) in view of Griffiths (GB 2426711) in view of Choi (US 20060231561) in view of Schneider (US 4712594), each alternative further in view of Gorman (US 20070283964).
24. A face covering for secure liquid consumption of Claim 27. Gorman discloses a face mask comprising a means by which the mouth piece is flexible in nature and may be moved away from the mouth (see Fig. 3 and [0020], wherein the mouthpiece is fully capable of being moved away from the mouth). Therefore, according to the teachings of Gorman, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Detorre a flexible mouthpiece for the benefit of ensuring the mouthpiece does not rigidly contact the user’s face unless they wish to drink from it.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
With regard to claims 25 and 29 and Applicant’s arguments on page 11, paragraph 2, it is noted that the rejection of Detorre in view of Griffiths in view of Choi discloses all the features of the claims, as outlined in the rejection above. Applicant additional sumbits that Choi is non-analogous art. In response to applicant's argument that Choi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Choi is in the applicant’s field of endeavor of respiratory masks having a liquid consumption apparatus. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799